Citation Nr: 1723957	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an earlier effective date than March 28, 2008, the date of claim, for the grant of service connection for chronic lumbosacral strain with degenerative changes.  

2.  Entitlement to an earlier effective date than March 28, 2008, the date of claim, for the grant of service connection for bilateral pes planus. 

3.  Entitlement to an effective date earlier than March 28, 2008, the date of claim, for the grant of service connection for bilateral hyperkeratosis with hyperhidrosis of the feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States from October 1981 to October 1985. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In that rating decision, the Veteran was granted service connection for a lumbar strain, bilateral pes planus, and bilateral hyperkeratosis with hyperhidrosis of the feet effective March 28, 2008, the date on which the Veteran filed an application for the granted benefits.  In April 2009, the Veteran filed a notice of disagreement, stating he should be entitled to an earlier effective date.  In January 2012, the Veteran was provided a statement of the case in response.  He filed a substantive appeal with a VA Form 9 in February 2012, requesting a hearing.  

The Veteran appeared at a Central Office in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 




FINDINGS OF FACT

1.  The record does not reflect that the Veteran filed a formal or informal claim of service connection for entitlement to service connection for chronic lumbar sprain prior to March 28, 2008. 

2.  In August 2000, the RO issued a rating decision denying the Veterans claim for entitlement to service connection for bilateral foot injuries on the basis that there was no evidence of a current bilateral foot injury.  

3.  The August 2000 rating decision was not appealed and new and material evidence was not received during the one-year appeal period following the decision. 

4.  The record does not reflect that the Veteran filed a formal or informal claim to reopen a claim of service connection for entitlement to service connection for bilateral pes planus prior to March 28, 2008.

5.  The record does not reflect that the Veteran filed a formal or informal claim to reopen a claim of service connection for entitlement to service connection for bilateral hyperkeratosis with hyperhidrosis of the feet prior to March 28, 2008.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than March 28, 2008, for a grant of service connection for chronic lumbar sprain are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

2.  The August 2000 rating decision denying service connection for bilateral foot injuries is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  The criteria for an effective date earlier than March 28, 2008, for a grant of service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

4.  The criteria for an effective date earlier than March 28, 2008, for a grant of service connection for bilateral hyperkeratosis with hyperhidrosis of the feet are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA has conducted all appropriate development of relevant evidence on the issue before the Board.  Given that the Veteran's claim has been denied as a matter of law, as set forth below, any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2016).

If a claim is received within one year after separation from service, the effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Prior to March 24, 2015, the regulations provided that a report of examination or hospitalization from a VA facility or uniformed services medical facility could serve as an informal claim for increase or to reopen.  38 C.F.R. § 3.157 (2014).  The regulation specifically provides that the provision is only applicable "once a formal claim . . . for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b) (2014). 




Lumbosacral Strain

The Veteran and his representative have asserted that the Veteran is entitled to an earlier effective date than March 28, 2008.  The Veteran and his representative have stated and agreed that the Veteran's formal claim was received by VA on March 28, 2008.  However, at the hearing the Veteran's representative has argued that the Veteran was hospitalized in the prior to March 28, 2008, and these hospitalizations would warrant an earlier effective date.  

Prior to the January 2009 rating decision, the Veteran's claim for service connection for lumbosacral strain had not been adjudicated.  Since there had not been an adjudication, the Veteran's claim had not been granted, nor had it been denied for because the disability had not reached a compensable degree.  Since neither of these determinations had been made, the provisions of 38 C.F.R. § 3.157(b), that allow a report of hospitalization or report of examination to constitute an informal claim for an increased rating or to reopen a prior denial, are not applicable to the Veteran's claim.  

The Board is aware that the Veteran's representative has requested that VA obtain records from the Veteran's hospitalizations prior to March 28, 2008.  These records, however, will have no material impact on the outcome of the decision.  These records are requested to show that there may have been a prior hospitalization or report of examination.  However, the existence of such a report or hospitalization is immaterial to effective date because 38 C.F.R. § 3.157(b), does not apply.  VA's failure to obtain these records is, thus, non-prejudicial.

The effective date of service connection for lumbosacral strain, as a matter of law, is therefore fixed to the date the claim was received.  That date is March 28, 2008, a fact which is not in dispute. 


	(CONTINUED ON NEXT PAGE)



Bilateral Pes Planus

The Veteran and his representative have asserted that the Veteran is entitled to an earlier effective date than March 28, 2008.  The Veteran and his representative have stated and agreed that the Veteran's formal claim was received by VA on March 28, 2008.  However, at the hearing the Veteran's representative has argued that the Veteran was hospitalized in the prior to March 28, 2008, and these hospitalizations would warrant an earlier effective date.  

In August 2000, a rating decision denied the Veteran's claim of service connection for a bilateral foot injury.  The Veteran did not appeal this decision nor was new and material evidence received within a year of the decision.  The Veteran has not claimed there was clear and unmistakable error (CUE) in that decision.  The reasons and bases section of the August 2000 rating decision states that Veteran's service treatment records did not show a current foot disability, and concluded that the evidence did not show that a foot injury was incurred in or aggravated by military service.  

Although there was a denial of service connection claim prior to March 28, 2008, the provisions of 38 C.F.R. § 3.157(b) do not apply, because the denial was made on the basis of there not being a current disability, not that there was an current injury that was not at a compensable degree.  Since, the denial did not trigger the provisions of  38 C.F.R. § 3.157(b), the effective date is set on the date the Veteran's claim was received, which was March 28, 2009. 

Again, any records of the Veteran's hospitalizations prior to March 28, 2008, will have no material impact on the outcome of the decision.  These records were requested in order to show that there may have been a prior hospitalization or report of examination.  However, the existence of such a report or hospitalization is immaterial to effective date because 38 C.F.R. § 3.157(b), does not apply.  VA's failure to obtain these records is, thus, non-prejudicial.

The effective date of service connection for bilateral pes planus, as a matter of law, is therefore fixed to the date the claim was received.  That date is March 28, 2008, a fact which is not in dispute.



Bilateral Hyperkeratosis with Hyperhidrosis of the Feet

The Veteran and his representative have asserted that the Veteran is entitled to an earlier effective date than March 28, 2008.  The Veteran and his representative have stated and agreed that the Veteran's formal claim was received by VA on March 28, 2008.  However, at the hearing the Veteran's representative has argued that the Veteran was hospitalized in the prior to March 28, 2008, and these hospitalizations would warrant an earlier effective date.  

As noted above, in August 2000, a rating decision denied the Veteran's claim of service connection for a bilateral foot injury.  The decision became final, and the reasons and bases section of the August 2000 rating decision states that Veteran did not have a current disability, and concluded that the evidence did not show that a foot injury was incurred in or aggravated by military service.  

As the denial of service connection claim prior to March 28, 2008, was made on the basis of there not being a current disability, not that there was a current injury that was not at a compensable degree, the provisions of 38 C.F.R. § 3.157(b) do not apply.  Any records of the Veteran's hospitalizations prior to March 28, 2008, will have no material impact on the outcome of the decision.  These records were requested in order to show that there may have been a prior hospitalization or report of examination.  However, the existence of such a report or hospitalization is immaterial to effective date because 38 C.F.R. § 3.157(b), does not apply.  VA's failure to obtain these records is, thus, non-prejudicial.

The effective date of service connection for bilateral hyperkeratosis and hyperhidrosis of the feet, as a matter of law, is therefore fixed to the date the claim was received.  That date is March 28, 2008, a fact which is not in dispute.


ORDER

Entitlement to an earlier effective date than March 28, 2008, the date of claim, for the grant of service connection for chronic lumbosacral strain with degenerative changes is denied.

Entitlement to an earlier effective date than March 28, 2008, the date of claim, for the grant of service connection for bilateral pes planus is denied. 

Entitlement to an effective date earlier than March 28, 2008, the date of claim, for the grant of service connection for bilateral hyperkeratosis with hyperhidrosis of the feet is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


